Appeals (1) from an order of the Surrogate’s Court of Rensselaer County entered July 27, 1959 which appointed a temporary administrator; -and (2) from an order of said court entered November 16, 1959 which denied an application to vacate such prior order and to remove the temporary administrator, and dismissed the petition. Order entered July 27, 1959 affirmed on the opinion of Surrogate Isenbergh (21 Mise 2d 864) with costs to respondent temporary administrator and printing disbursements to all parties, payable from the estate. Order entered November 16, 1959, affirmed, with costs to respondent temporary administrator and printing disbursements to all parties, payable from the estate. Neither the temporary administrator’s selection of attorneys nor its failure, through control of decedent’s stock, to effect the removal of an officer of certain corporations can legitimately constitute misconduct warranting revocation of the letters of temporary administration. The contention that fraud occurred or is inferable rests largely on reiteration of the facts and arguments urged on the application which resulted in the order entered July 27, 1959, above affirmed. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur. [21 Mise 2d 864, 870.]